EXHIBIT 4.1 SPECIMEN UNIT CERTIFICATE NUMBER U- UNITS SEE REVERSE FOR CERTAIN DEFINITIONS NEW YORK RESIDENTIAL, INC. CUSIP UNITS CONSISTING OF ONE SHARE OF COMMON STOCK AND ONE WARRANT EACH TO PURCHASE ONE SHARE OF COMMON STOCK THIS CERTIFIES THAT is the owner of Units Each Unit (“Unit”) consists of one (1) share of common stock, par value $.001 per share (the “Shares”), of NEW YORK RESIDENTIAL, INC., a Delaware corporation (the “Company”), and one warrant (the “Warrant”). Each Warrant entitles the holder to purchase one (1) Share for $.75 per share (subject to adjustment). Each Warrant will become exercisable on the Company’s completion of its initial property acquisition and , 2009 (one year from the date of the prospectus), and will expire on , 2012 (four years from the date of the prospectus), or earlier upon redemption (the “Expiration Date”). The Shares and Warrants comprising the Units represented by this certificate will trade separately on .
